Citation Nr: 1720343	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-50 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran presented testimony before an Acting Veterans Law Judge; a transcript of the hearing is associated with the record.  

In a December 2011 decision, the Board dismissed the Veteran's claim for an increased evaluation for tinnitus and remanded the claims listed above for further development. 
 
In October 2012, the Veteran was informed that the Acting Veterans Law Judge who conducted the June 2011 hearing was no longer employed by the Board, and that he had the right to another hearing before a different Veterans Law Judge.  In November 2012, he requested another hearing.

In a September 2013 decision, the Board denied service connection for bilateral hearing loss and hypertension, and remanded his claims for service connection for bilateral knee, bilateral shoulder, and low back disorders.  

In January 2014, the Board denied service connection for a right knee disorder and left shoulder disorder and remanded his claims for service connection for low back, left knee, and right shoulder disorders.

In October 2016, the Board vacated the September 2013 and January 2014 decisions because the Veteran was denied due process when he was not afforded another hearing as requested in November 2012.  The Board then remanded the issues to the agency of original jurisdiction to schedule the Veteran for a new hearing.

In accordance with his request, the Veteran was scheduled for a hearing before a Veterans Law Judge in January 2017; however, prior to such hearing, he withdrew his pending appeal and his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).


FINDINGS OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdrawal his appeal.  His intention to withdraw all issues was confirmed by his representative in May 2017.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the claim of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the claim of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the claim of entitlement to service connection for right shoulder disorder have been met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of the claim of entitlement to service connection for left shoulder disorder have been met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in a January 2017 statement, the Veteran stated that he wished to withdraw his appeal.  His intention was confirmed by his representative in May 2017, who specifically noted the Veteran's intent to withdraw his appeal on all issues.  The Board finds that these statements are clear and unambiguous.  

As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


